Citation Nr: 0209611	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for the service-
connected back disorder, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1997.  
The disability at issue  has been classified  by the regional 
office as "upper and lower back condition."


This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of March 2000.  This 
matter was originally on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana. 

FINDINGS OF FACT

1.  Following the Board's March 2000 Remand, the RO afforded 
the veteran a VA
examination in May 2000 and the veteran was offered the 
opportunity to submit additional evidence or notify VA if 
assistance in gathering additional evidence was needed. 

2.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

3.  The veteran's back disorder is not manifested by muscle 
spasm
on extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, or moderate limitation of 
motion. 


CONCLUSIONS OF LAW

1.  The RO complied with the Board's March 2000 Remand 
instructions.  Stegall
 v. West, 11 Vet. App. 268 (1998). 

2.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  The criteria for a higher initial rating in excess of 10 
percent for the service-connected back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5295 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at        38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 2000 Remand, the RO afforded 
the veteran a VA examination in May 2000.  The examiner did 
not note whether he reviewed the claims file, but the 
examination was very thorough and all the instructions listed 
in the Remand were addressed.  The RO readjudicated the claim 
and assigned a compensable rating of 10 percent disabling.  
The veteran maintains that an even higher initial rating is 
warranted. 

Based on a review of the evidence of record, the Board finds 
that the veteran's upper and lower back disability more 
closely approximates the criteria for the currently assigned 
10 percent rating under Diagnostic Code 5295, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent at this time.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.  

The veteran underwent VA examinations in July 1997 and May 
2000.  There are 
no objective findings of muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in the 
standing position reported on either of these reports.  A 
rating of 20 percent is not warranted under Diagnostic Code 
5295.        38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The veteran's service representative contends that the 
veteran is entitled to a 40 percent rating.  He cites the May 
2000 examination results which revealed a large osteophyte 
and narrowing of the T12-L1 disc space, limitation of forward 
motion with pain at 40 degrees, and weight restrictions.  He 
contends that the symptomatology shown is consistent with 
sciatic neuropathy.  The findings of minimal osteophyte 
formation and slight disc space narrowing have not been 
characterized as severe and the degenerative changes have not 
been associated with any loss of lateral motion as required 
under Diagnostic Code 5295.  Moreover, the July 1997 examiner 
noted that the range of motion was within normal limits and 
that the veteran had no postural abnormalities of the back, 
or no fixed deformity.  The May 2000 examiner noted no 
abnormal mobility on forced motion.  A rating of 40 percent 
is not warranted under Diagnostic Code 5295.  

While the veteran has complained of occasional radiculopathy 
involving the left buttock and thigh, the neurological 
findings reported on the July 1997 and May 2000 VA 
examination reports are negative for sciatic neuropathy or 
evidence of recurring moderate intervertebral disc syndrome.  
The reports show that straight leg raise sign was negative 
bilaterally.  There were no significant sensory or motor 
defects.  Tested cranial nerves were intact.  The veteran's 
deep tendon reflexes were 2+ and symmetric bilaterally.  He 
had no ankle clonus.  Muscle strength reflexes were graded at 
2 out of 4 in 1997, but the examiner did not associate this 
finding with any pathology and noted a normal examination.  
Contrary to the service representative's contentions, a 
rating in excess of 10 percent under Diagnostic Code 5293 
(intervertebral disc syndrome) is not warranted either.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

In making this determination, the Board considered the 
provisions of 38 C.F.R.     §§ 4.40, 4,45, 4.59, which 
address painful motion and functional loss due to pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The severity of 
pain, stiffness, and weakness the veteran complains of is not 
supported by the objective evidence.  The July 1997 VA 
examination report shows that the veteran reported that he 
had no problems with his lower back, other than stiffness 
once a month.  An examination showed that he had no 
tenderness of his back musculature.  In May 2000, the veteran 
does report pain in his lumbar spine paraspinous muscles with 
occasional radiation and pain in the center of his spine, but 
the objective findings where mild and there was no evidence 
of atrophy of the musculature.  The examination revealed that 
the veteran had mild tenderness to palpation from L2 to L4, 
but the examiner noted that he had well developed lumbar 
paraspinous muscles.  Also, the veteran's muscle strength 
during both examinations was 5/5.  

The opinion expressed by the May 2000 examiner further shows 
that a rating in excess of 10 percent is not warranted at 
this time.  The May 2000 examiner noted that in terms of the 
veteran's ability to function, he had done quite well based 
on the veteran's ability to obtain gainful employment and 
work full-time without missing work.  The examiner noted that 
the veteran related that his back hurt him more than other 
times, but the examiner reasoned that the severity of the 
pain must not hurt enough to cause the veteran to miss time 
from work.  The examiner added that the veteran indicated 
that he had occasional days when his back bothered him very 
little.  The examiner noted that he thought flare-ups of the 
veteran's particular condition could in fact potentially 
limit him, but added that according to the veteran's account, 
in his current job this had not been the case.  Finally, the 
examiner noted that the veteran should not undertake any 
significant employment involving heavy lifting greater than 
about 15 to 20 pounds on a routine basis, although he likely 
would be able to do this on an intermittent basis.  The 
evidence of record, including the May 2000 examiner's 
opinion, shows that the symptomatology associated with the 
veteran's upper and lower back disorder more closely 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 5295.       

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 10 percent.  Limitation of lumbar motion was noted 
at both VA examinations.  The July 1997 examiner noted that 
the veteran had forward flexion to his toes, 15 degrees of 
back extension, and no problems with lateral flexion or 
rotation of his spine.  The May 2000 examiner noted that the 
lumbar spine showed forward flexion to 90 degrees with 
complaints of pain over the last 40 degrees.  The veteran was 
able to hyperextend to 25 degrees, side bend to 45 degrees 
bilaterally, and rotate to 75 degrees bilaterally, all with 
no complaints of pain.  The foregoing findings show that the 
veteran generally has range of motion of the lumbar spine 
within normal limits and a slight limitation of motion with 
the occurrence of pain.  A rating in excess of 10 percent 
under Diagnostic Code 5292 is not warranted.  The Board 
considered additional functional loss due to pain.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  For reasons stated, the evidence 
does not show that the veteran's range of motion with pain is 
the functional equivalent of moderate limitation of motion of 
the lumbar spine.  The other diagnostic codes are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5285 
(residuals of vertebra fracture), 5286 (complete bony 
fixation (ankylosis) of spine), 5289 (ankylosis of dorsal 
spine).

The Board notes that the service represenative asked that the 
Board consider assigning a separate rating for the upper 
back.  Although the VA examinations have not specifically 
addressed dorsal spine involvement, no particular problems of 
the dorsal spine have been identified.  Especially, no 
limitation of motion of the dorsal spine has been found.  
Even if the Board were to address the dorsal spine, no 
impairment has been identified which would justify a 
compensable rating.  

Accordingly, the Board finds that the veteran's overall back 
disability, as described above, more closely approximates the 
criteria for a 10 percent rating under Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The Board has considered assigning staged ratings as the 
veteran is appealing the initial evaluation of his service-
connected disability.  Staged ratings are not in order during 
any portion of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran has indicated that he is employed full time.  The 
veteran's statements and medical records indicate that he has 
not been hospitalized for his upper and lower back disorder 
during the appeal period.  The Board finds that the evidence 
does not show that the veteran's back disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation or 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).


ORDER

A higher initial rating in excess of 10 percent for the 
service-connected back disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

